DAWKINS, District Judge.
Plaintiff sues the defendant Insurance Company and another for the cancellation of a change of beneficiary in the latter's favor of a policy of life insurance, and for the recovery of its proceeds, alleging that the corporation exists under the laws of Pennsylvania and has qualified to do business in this State by appointing the Secretary of State of the Eastern District of Louisiana, as its agent; while the other defendant is a resident and citizen of this district.
Defendant Insurance Company has filed a plea to the jurisdiction or venue and motion to quash the service made upon it in the Eastern District of Louisiana.
Plaintiff alleges that she is a resident and citizen of Oklahoma; neither party, as between plaintiff and exceptor are residents of this district. Therefore, the jurisdiction or venue here cannot be based upon Section 51 of the Judicial Code, 28 U.S.C.A. § 112; nor can it be sustained under Section 52, 28 U.S.C.A. § 113, since qualifying to do business in Louisiana through the Secretary of State in accordance with the State law did not, within the meaning of that section, make it a resident of the Eastern District. See Creager v. P. F. Collier & Son Co., D.C., 36 F.2d 781.
The plea should, therefore, be sustáined and the suit dismissed.
Proper decree should be presented.